Citation Nr: 1709546	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  15-30 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office
 in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial disability evaluation in excess of 50 percent for the Veteran's bilateral sensorineural hearing loss.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  

4.  Entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate.  


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel

INTRODUCTION

The Veteran had recognized guerilla service from January 1945 to November 1945.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Manila, the Republic of the Philippines, Regional Office (RO) which established service connection for bilateral sensorineural hearing loss; assigned a 50 percent evaluation for that disability; effectuated the award as of July 31, 2014; and denied service connection for PTSD, a TDIU, and special monthly compensation based on the need for regular aid and attendance or at the housebound rate.  In April 2015, the Veteran submitted a notice of disagreement (NOD).  In August 2015, the RO issued a statement of the case (SOC) to the Veteran which addressed the issues of service connection for PTSD; the initial evaluation for bilateral sensorineural hearing loss; and a TDIU.  In September 2015, the Veteran submitted an Appeal to the Board (VA Form 9).  In February 2017, the Board advanced the Veteran's appeal on the docket on its own motion.  

The United States Court of Appeals for Veterans Claims (Court) has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  



REMAND

PTSD

The Veteran asserts that service connection for an acquired psychiatric disorder to include PTSD is warranted as the result of his participation in combat against the Imperial Japanese forces.  An April 2015 written statement from C. Parayno, M.D., conveys that he was the Veteran's "lifetime attending physician" and had treated the Veteran for PTSD since 1995.  Clinical documentation associated with Dr. Parayno's diagnosis of and treatment for PTSD is not of record.  VA clinical documentation dated after February 2015 is not of record.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Bilateral Sensorineural Hearing Loss 

The Veteran contends that an initial evaluation in excess of 50 percent is warranted for his bilateral sensorineural hearing loss.  

In his March 2015 NOD, the Veteran advanced that "I can no longer hear totally."  The Veteran was last afforded a VA auditory hearing in February 2015.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).   When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the apparent increase in severity of the Veteran's bilateral hearing loss disability, the Board finds that further VA audiological evaluation in necessary.  


TDIU

Entitlement to a TDIU requires an accurate assessment of the impairment associated with all of the Veteran's service-connected disabilities.  Given these facts, the Board finds that the issue of the Veteran's entitlement to a TDIU is inextricably intertwined with the issues of service connection for an acquired psychiatric disorder to include PTSD and the initial evaluation for bilateral sensorineural hearing loss.  

Special Monthly Compensation 

The Veteran has submitted a timely NOD with the denial of special monthly compensation based on the need for regular aid and attendance or at the housebound rate.  A SOC which addresses that issue has not been issued.  Where a Veteran has submitted a timely NOD and a SOC has not been issued, the Board must remand for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his claimed acquired psychiatric disorder and his service-connected bilateral hearing loss disability, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact C. Parayno, M.D., and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran.  

3.  Schedule the Veteran for a VA audiological examination in order to determine the current nature and severity of the Veteran's bilateral sensorineural hearing loss.  The examiner should express an opinion as to the impact of the Veteran's bilateral hearing loss disability upon his vocational pursuits.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Issue a SOC to the Veteran which addresses the issue of entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

5.  Then readjudicated the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

